Appeal from a judgment of the Supreme Court (Garry, J.), entered December 2, 2008 in Madison County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of respondent Department of Correctional Services calculating petitioner’s prison sentence.
In September 2004, petitioner was sentenced as a second felony offender to a prison term of 4 to 8 years upon his conviction of criminal possession of a controlled substance in the fourth degree. The sentence and commitment order failed to specify the manner in which this sentence was to run relative to petitioner’s prior undischarged prison terms. Respondent Department of Correctional Services treated petitioner’s 2004 sentence as running consecutively to his prior undischarged terms. Petitioner commenced a habeas corpus proceeding to challenge that computation and the legality of his continued incarceration. Supreme Court converted the matter to this CPLR article 78 proceeding and annulled the sentencing calculation, prompting this appeal by respondents.
Where a statute compels the imposition of a consecutive sentence, the sentencing court is deemed to have imposed the consecutive sentence required by law—regardless of whether it issues a specific directive to that effect (see People ex rel. Gill v Greene, 12 NY3d 1, 4 [2009], cert denied sub nom. Gill v Rock, 558 US —, 130 S Ct 86 [2009]). As there is no dispute that petitioner was sentenced as a second felony offender and, therefore, was subject to the consecutive sentencing provisions of Penal Law § 70.25 (2-a), we discern no error in the computation of his sentence (see People ex rel. Taylor v Brown, 62 AD3d 1063, 1064 [2009]). Accordingly, Supreme Court’s judgment is reversed and the petition is dismissed.
Cardona, EJ., Peters, Lahtinen, Kane and Stein, JJ:, concur. Ordered that the judgment is reversed, on the law, without costs, and petition dismissed.